Citation Nr: 1210059	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  07-32 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at the Halifax Medical Center Emergency Department (Halifax ER), for the period extending from May 30, 2006, to May 31, 2006.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to July 1973. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a September 2006 administrative decision issued by the Department of Veterans Affairs (VA), Gainesville Medical Center (MC), located in Gainesville, Florida.  Both the claims file and the medical appeals file are before the Board. 

Upon review of the appellant's appeal, the Board determined, in January 2010, that additional development of the claim needed to occur.  Hence, the claim was remanded to the Gainesville VAMC for said development.  The claim has since been returned to the Board fur further review.  

Once again the appeal is REMANDED to the VAMC.  VA will notify the appellant if further action is required.


REMAND

As reported above, the Board, in January 2010, remanded the claim to the VAMC in Gainesville so that additional information could be obtained concerning the appellant's hospital bills and insurance claims.  More specifically, when the claim was initially reviewed, the record suggested that the appellant had health care coverage at the time of the private treatment.  Specifically, an explanation of charges from Halifax ER indicates that charges in the amount of $10,670.75 (US dollars) were covered by Aetna PPO insurance and Medicare Part A as of October 2006.  Nevertheless, the Board further noted:

However, the Veteran has submitted bills for charges for physician services in the amount of $304.00 from HHCSI Emergency Dept Physician, $529.00 from HHCSI HEPAS Physician Services, and $278.00 from HHCSI EKG EEG Echo Physician B, for a total of $1,111.00.  There is a notation on the bills for physician services from HHCSI Emergency Dept Physician and HHCSI HEPAS Physician Services that such charges were for "NON COVER CHG. VA ADMINISTRc#" as of June 2007.  Additionally, the bill from HHCSI EKG EEG Echo Physician B indicates that insurance was pending as of June 2007. 

As such, it is unclear to the Board whether the remaining charges are covered and/or have been paid by the Veteran's other health care coverage, to include Aetna PPO or Medicare Part A.  Upon remand, the VAMC/AMC should clarify whether such charges have been paid under any health care contract.  If they have not been paid, clarification should be obtained from the insurance providers as to (2) whether the charges were covered under the health care contract(s), and (2) whether payment is barred due to a failure to by the Veteran or the provider to comply with the provisions of the health care contract(s).  See 38 C.F.R. § 17.1002(g). 

The record indicates that further research was done with respect to the appellant's bill, and upon completion of that research, the Gainesville VAMC noted the following in the Supplemental Statement of the Case (SSOC), issued in March 2010:

Available records indicate the veteran was treated for a non service-connected condition and has other primary insurance coverage.  The explanation of Benefits received from Halifax medical Center shows for date of service May 30-31, 2006, that balanced billed for inpatient stay [of] $6615.86[,] AETNA PPO paid $4738.70 and Medicare A paid the remaining $1877.16 leaving the veteran a zero balance.  Therefore, the veteran does not meet the criteria to be considered under the Veterans Millennium Healthcare Benefits Act.

After further review of the file, it is the conclusion of the Board that the directives given by the Board in conjunction with its Remand have not been accomplished.  That is, the VAMC was tasked to determine whether any of the appellant's emergency room charges were paid for by either AETNA PPO or Medicare Part A.  It does not appear that this was done.  The Board further requested that the VAMC discover whether the specific bills submitted by the appellant that totaled to an amount of $1,111.00 (US dollars) were paid by either AETNA PPO or Medicare Part A.  It does not appear that this was accomplished.  Finally, it was requested by the Board that the VAMC obtain "official documentation" from the two insurance providers as to what charges were covered and whether the charges were not paid due to a failure by the appellant or the treatment provider(s).  This too was not accomplished by the VAMC.  

The United States Court of Appeals for Veterans' Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Yet, in this instance, the Board believes, as detailed above, that Board's remand instructions have not been complied therewith.  Hence, the claim must be returned to the VAMC so that information needed in adjudicating this claim may be obtained by the Board.  

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, the case is REMANDED to the VAMC for the following development: 

1.  The Gainesville VAMC should once again contact the healthcare providers who provided emergency room and inpatient care to the appellant from May 30, 2006, to May 31, 2006, and discover what expenses have been paid as a result of the appellant's enrollment in Medicare Part A, his coverage by AETNA PPO, and what medical expenses have not been paid as of this date.  

The VAMC must specifically determine whether the bills for charges from HHCSI Emergency Dept. Physician ($304.00 (US dollars)), HHCSI HEPAS Physician Services ($529.00 (US dollars), and HHCSI EKG EEG Echo Physician B ($278.00 (US dollars)) were paid and were included in the amount noted in the SSOC of March 2010.  

If the healthcare provider is no longer in business, this must be specifically noted in the claims folder.  The VAMC is hereby put on notice that it must specifically annotate which healthcare providers were contacted, what medical expenses were paid, and any amounts that still may be owed to that healthcare provider.  The results obtained by the VAMC should be included in the claims folder for review. 

2.  The VAMC should contact the appellant and inform him of the health care providers reporting of expenses involving inpatient medical care and emergency room care that have not yet been paid.  The appellant should be asked whether he concurs with the financial data obtained.  If the appellant disagrees with the financial data, the VAMC should discover why he disagrees; i.e., has the expense been double-billed, was a particular expense paid via Medicare Part A or AETNA PPO, etcetera.  Any information obtained from the appellant should be included in the claims folder for review. 

3.  The VAMC should then set forth in the record a written paid and due audit of the appellant's care for the period in question.  This audit should reflect, on a day-to-day basis, the amounts actually paid by Medicare Part A and AETNA PPO, as well as the amounts properly due. 

Included in the audit must be a summary that provides, in detail, which expenses have been paid, which obligations are still due, which obligations have been paid by AETNA PPO and/or Medicare Part A, and any remaining monies that may still be due to any of the healthcare providers.  The audit will be considered deficient if the VAMC does not discuss, in writing, which monies are still owed, paid, or in controversy. 

The VAMC is further reminded that this financial audit should provide sufficient information, including comments and notes, that will allow for the Board to adequately validate the completeness of the financial records obtained, and will allow for the Board to fairly represent all costs incurred by all parties.  The audit and the accompanying SSOC should provide all financial information in accordance with Generally Accepted Accounting Principles (GAAP). 

If the VAMC believes that it is unable to accomplish this tasking, then the VAMC should request assistance from the St. Petersburg Regional Office.  A copy of the written audit should be inserted into the claims file and another provided to the appellant and his representative.  Finally, the audit should contain a total amount owed to all healthcare providers. 

4.  The VAMC should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

